Name: Commission Regulation (EC) No 1476/1999 of 6 July 1999 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: trade policy;  international trade;  environmental policy;  marketing;  natural environment
 Date Published: nan

 Avis juridique important|31999R1476Commission Regulation (EC) No 1476/1999 of 6 July 1999 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein Official Journal L 171 , 07/07/1999 P. 0005 - 0005COMMISSION REGULATION (EC) No 1476/1999of 6 July 1999amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade thereinTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein(1), as last amended by Commission Regulation (EC) No 2214/98(2), and in particular Article 19(3) thereof,(1) Whereas amendments have been made to Appendix III to the Convention on International Trade in Endangered Species of Wild Fauna and Flora; whereas Annex C to Regulation (EC) No 338/97 should therefore be amended to incorporate these amendments;(2) Whereas adaptations need to be made to the "Notes on interpretation of Annexes A, B, C and D" to Regulation (EC) No 338/97;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 338/97 is hereby amended as follows:1. the "Notes on interpretation of Annexes A, B, C and D" are amended as follows:(a) paragraph 12 is replaced by the following: "12. (III) against the name of species or higher taxon indicates that it is included in Appendix III to the Convention. In this case the country with respect to which the species or higher taxon is included in Appendix III is also indicated by a two-letter code as follows: BO (Bolivia), BR (Brazil), BW (Botswana), CA (Canada), CO (Colombia), CR (Costa Rica), GH (Ghana), GT (Guatemala), HN (Honduras), IN (India), MX (Mexico), MY (Malaysia), MU (Mauritius), NP (Nepal), TN (Tunisia) and UY (Uruguay).";(b) the following annotation is inserted at the end of paragraph 15: "+ 219 Population of the species in Mexico";2. in Annex C the entry ">TABLE>"is replaced by: ">TABLE>".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 29 April 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 1999.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 61, 3.3.1997, p. 1.(2) OJ L 279, 16.10.1998, p. 3.